PER CURIAM:
Leslie Wright appeals the district court’s order dismissing her civil action under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Wright v. Easley, No. CA-05-742-5-WW (E.D.N.C. Nov. 15, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED